2022 WI 27

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2020AP202


COMPLETE TITLE:        Kim M. Andruss,
                                 Plaintiff-Appellant,
                       Thomas E. Price M.D. , Secretary, Department of
                       Health &
                       Human Services,
                                 Involuntary-Plaintiff,
                       Estate of Anne Oros,
                                 Plaintiff,
                            v.
                       Divine Savior Healthcare Inc. d/b/a Tivoli at
                       Divine
                       Savior Healthcare,
                                 Defendant-Respondent-Petitioner,
                       ProAssurance Casualty Company,
                                 Defendant,
                       Dean Health Plan Inc.,
                                 Intervenor.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 395 Wis. 2d 676,953 N.W.2d 914
                              PDC No: 2021 WI App 8 - Published

OPINION FILED:         May 6, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         February 14, 2022

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Columbia
   JUDGE:              Andrew W. Voigt

JUSTICES:
ZIEGLER, C.J. delivered the majority opinion for a unanimous
Court.
NOT PARTICIPATING:



ATTORNEYS:
       For the plaintiff-appellant there was a brief filed by Drew
De Vinney and Martin Law Office, S.C. There was an oral argument
by Drew De Vinney.
    For the defendant-respondent-petitioner there were briefs
filed by Samuel Leib. There was an oral argument by Samuel Leib
and Leib, Knott, Gaynor, LLC.


    An amicus curiae brief was filed on behalf of the Wisconsin
Association for Justice by Scott Thompson and Gingras, Thomsen
and Wachs LLP.




                                2
                                                          2022 WI 27
                                                          NOTICE
                                            This opinion is subject to further
                                            editing and modification.   The final
                                            version will appear in the bound
                                            volume of the official reports.
No.    2020AP202
(L.C. No.   2018CV100)

STATE OF WISCONSIN                      :            IN SUPREME COURT

Kim M. Andruss,

            Plaintiff-Appellant,

Thomas E. Price M.D. , Secretary, Department of
Health & Human Services,

            Involuntary-Plaintiff,

Estate of Anne Oros,
                                                               FILED
            Plaintiff,
      v.
                                                           MAY 6, 2022
Divine Savior Healthcare Inc. d/b/a Tivoli at
Divine Savior Healthcare,                                    Sheila T. Reiff
                                                          Clerk of Supreme Court
            Defendant-Respondent-Petitioner,

ProAssurance Casualty Company,

            Defendant,
Dean Health Plan Inc.,

            Intervenor.



ZIEGLER, C.J., delivered the majority opinion for a unanimous
court.




      REVIEW of a decision of the Court of Appeals.          Affirmed.
                                                                              No.    2020AP202



      ¶1     ANNETTE KINGSLAND ZIEGLER, C.J.                    This is a review of

a published decision of the court of appeals, Estate of Oros v.

Divine Savior Healthcare, Inc., 2021 WI App 8, 395 Wis. 2d 676,

953   N.W.2d 914,      reversing        an    order      of     the    Columbia       County

circuit     court1    that    dismissed          the    plaintiff,       Kim    Andruss's,

wrongful death claim.           Andruss brought her claim on behalf of

the estate of her mother, Anne Oros, and in Andruss's capacity

as Oros's daughter.

      ¶2     Oros allegedly died as a result of negligence on the

part of Divine Savior Healthcare, Inc., d/b/a Trivoli at Divine

Savior     Healthcare        ("Divine        Savior").           Divine        Savior     and

ProAssurance         Casualty     Company,             Divine     Savior's           insurer,

(collectively, "the defendants") argue that Andruss cannot bring

a wrongful death claim as an adult child of Oros.                             According to

the   defendants,      the     liability         protections          given    to    certain

healthcare providers under Chapter 655 bar Andruss's claim.

      ¶3     Divine Savior owns and operates a medical campus with

a   hospital,    nursing      home,     and      a     community-based         residential
facility ("CBRF").           When Oros received the injuries at issue in

this case, she was a resident of Divine Savior's CBRF.                                    The

basis of Andruss's claim is alleged negligence on the part of

the CBRF, and CBRFs, even ones that share common ownership with

hospitals     and     nursing     homes,          fall     outside       the        liability

protections of Wis. Stat. Chapter 655 (2017-18).2                                   Dismissal

      1   The Honorable W. Andrew Voigt presided.
      2All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.

                                             2
                                                                              No.    2020AP202



under   Chapter        655    of    Andruss's      wrongful         death   claim     is   not

warranted.          The court of appeals is affirmed.

               I.    FACTUAL BACKGROUND AND PROCEDURAL POSTURE

       ¶4      Oros was admitted as a resident of Divine Savior's

CBRF in Portage, Wisconsin, in January 2015.                          At that time, Oros

was    88   years      old    and     was   diagnosed         as     having    Alzheimer's

disease.       On the same medical campus as the CBRF, Divine Savior

owned and operated a hospital and a nursing home.                               At various

points during the time period at issue, Oros received treatment

at Divine Savior's hospital and nursing home.

       ¶5      Between April and December 2015, Oros had four falls

at Divine Savior's CBRF.               In April 2015, Oros fell and struck

her head at the CBRF.              She was taken to Divine Savior's hospital

for observation and treatment.                     In June 2015, Oros fell again

and hit her head at the CBRF.                      She was again taken to Divine

Savior's hospital.            In October 2015, Oros slipped and fell at

the    CBRF,    and     she    was     taken       to    Divine      Savior's       hospital.

Andruss asserts that Divine Savior never informed Oros's primary
care    physician       of    these     falls,          nor   did    they     consult      with

administrators, medical professionals, or Oros's family on the

proper level of care Oros needed.

       ¶6      In December         2015, Oros fell again at the CBRF and

fractured her wrist.               She was taken to Divine Savior's hospital

for surgery, and she was discharged over a week later to undergo

rehabilitation at Divine Savior's nursing home.                               While at the

nursing home, she fell twice.                  Also while at the nursing home,
she was hospitalized for unrelated medical ailments.
                                               3
                                                                       No.    2020AP202



       ¶7     In January 2016, Oros was transferred from the nursing

home to the CBRF.            Within a few days, in February 2016, Oros

fell for a fifth time at the CBRF.                  No injuries were reported,

and Oros was not taken to the hospital.                    Less than a week after

this incident, Oros fell for a sixth time and hit her head.

After being transported to the hospital, she was diagnosed with

a subdural hematoma.           In May 2016, Oros passed away while in

hospice.      At the time of each of Oros's six falls at the CBRF,

she    was   not   an    admitted     patient      at     either   Divine     Savior's

hospital or its nursing home.

       ¶8     In March 2018, Andruss, on behalf of Oros's estate and

as the adult child of Oros, brought negligence and wrongful

death claims against the defendants in Columbia County circuit

court.       Andruss alleged that Divine Savior's employees at the

nursing home and the CBRF failed to implement a proper plan of

care, failed to provide adequate and timely treatment, failed to

sufficiently       monitor    Oros,   and       provided    medical    care    falling

below the professional standard of care.                     Defendants filed an
answer in May 2018.

       ¶9     Over a year passed, and in June 2019, the defendants

filed a "Motion for the Application of Wisconsin Chapter 655."

In the motion, the defendants asserted that "the application of

Chapter 655 [to] this action . . . would result in the dismissal

of    [Andruss's]       wrongful    death       claim."      After    briefing,    the

circuit court held a hearing on the motion in August 2019.                         The

circuit court indicated that it believed Chapter 655 applied to
Andruss's claims against Divine Savior's nursing home.                           While
                                            4
                                                                       No.    2020AP202



the circuit court was "not convinced" that Chapter 655 applied

to CBRFs generally, the circuit court reasoned that it "borders

almost    on     nonsensical      that     different      rules    would     apply    to

different parts of the same legal entity."                        Thus, the circuit

court indicated that Chapter 655 applied to Divine Savior's CBRF

as well as its nursing home.               Upon a request from Andruss, the

circuit court stated Andruss could file a motion to amend her

complaint.        The    circuit    court       explained   that    the    amendments

could change its analysis on the defendants' motion.                         No order

or judgment was entered after the August 2019 hearing.

    ¶10        In September 2019, Andruss filed a document entitled,

"Motions       for      Leave     to      Amend     the     Complaint        and     for

Reconsideration."          Andruss attached an amended complaint that

removed all claims brought against Divine Savior's nursing home.

She argued that the wrongful death claim remaining against the

CBRF was not barred under Chapter 655, and the circuit court

should "reconsider" the analysis it provided at the August 2019

hearing.
    ¶11        In November 2019, the circuit court held a hearing on

Andruss's motion to amend and for reconsideration.                     It noted its

prior analysis that CBRFs were not "necessarily or obviously

subject    to     [Chapter]       655,"     but     reiterated      that     different

divisions of the same entity cannot have different rules of

medical malpractice liability.                  According to the circuit court,

Chapter    655    must    apply    to     the    entire   Divine    Savior     entity,

including its CBRF.         In January 2020, the circuit court entered
an order granting the defendants' Motion for the Application of
                                            5
                                                                       No.    2020AP202



Chapter 655, denying Andruss's motion for reconsideration, and

dismissing     the     claims     Andruss      brought      in    her     individual

capacity.

       ¶12   Andruss appealed the circuit court's decision, and the

court of appeals reversed.               Estate of Oros, 395 Wis. 2d 676,

¶39.    The court of appeals construed the defendants' Motion for

the    Application     of   Chapter     655    as   a    motion   to    dismiss    for

failure to state a claim.              Id., ¶17.        From there, the court of

appeals reasoned that CBRFs were not covered by Chapter 655.

Id., ¶19.      Because Andruss brought her wrongful death claim

against Divine Savior for its operation of a CBRF, the claim was

not subject to Chapter 655, and dismissal was not warranted.

Id., ¶¶21-38.      According to the court of appeals, the result did

not change simply because Divine Savior operated both a hospital

and nursing home, nor did it change because Oros received care

at both the nursing home and hospital prior to her death.                      Id.

       ¶13   The defendants filed a petition for review with this

court, and in April 2021, the petition was granted.
                            II.   STANDARD OF REVIEW

       ¶14   The     standard     of     review     in     this    case      requires

clarification.       The focus of this appeal is whether the circuit

court    properly      granted      the       defendants'        Motion      for   the

Application of Chapter 655 and whether Andruss's wrongful death

claim must be dismissed.               The defendants argue that because

Divine Savior owns and operates a hospital and nursing home at

which Oros received care, and those facilities, according to the
defendants, are covered by Chapter 655, Andruss cannot proceed
                                          6
                                                                                 No.    2020AP202



against Divine Savior's CBRF.                    But we are aware of no authority

under       Wisconsin        civil        procedure,             statutes,       or      caselaw

recognizing a "Motion for the Application of Chapter 655," or

identifying it as an independent procedural device for dismissal

of legal claims.            See, e.g., Lornson v. Siddiqui, 2007 WI 92,

302 Wis. 2d 519, 735 N.W.2d 55 (affirming dismissal of claims

barred by Chapter 655 under the standards for motions to dismiss

for failure to state a claim).                       The court of appeals construed

the defendants' motion as a motion to dismiss for failure to

state   a    claim.         Estate    of    Oros,          395   Wis. 2d 676,          ¶17.      On

appeal, both Andruss and the defendants analyze the motion under

the   framework       of    a     motion    to        dismiss.         Here,     the     parties

submitted evidence outside the record, and the motion cannot be

reviewed as a motion to dismiss.

      ¶15     A   motion     to     dismiss          for    failure    to    state      a     claim

"tests the legal sufficiency of the complaint."                              DeBruin v. St.

Patrick     Congregation,          2012     WI       94,    ¶11,     343    Wis. 2d 83,         816

N.W.2d 878.       When reviewing a motion to dismiss, "we accept as
true all facts well-pleaded in the complaint and the reasonable

inferences therefrom."              Id.     However, if "matters outside of the

pleadings are presented to and not excluded by the court, the

motion shall be treated as one for summary judgment."                                          Wis.

Stat. § 802.06(2)(b).              In such instances, "all parties shall be

given     reasonable        opportunity          to        present    all    material         made

pertinent to [a motion for summary judgment.]"                             Id.

      ¶16     Before       the    circuit     court,         the     defendants        submitted
substantial       record         evidence    that          was   neither     mentioned         nor
                                                 7
                                                                          No.     2020AP202



included       in     Andruss's     original          complaint     or    her     amended

complaint.           For instance, the defendants submitted affidavits

that described in detail Divine Savior's corporate structure,

the nature of Oros's falls, how she was transported to Divine

Savior's hospital on several occasions, and how she was moved

between Divine Savior's CBRF, nursing home, and hospital on the

same campus.          Those facts were neither stated nor referenced in

either    Andruss's       complaint       or       her   amended    complaint.         The

original   complaint       alleged    injuries           and   health    care     services

provided only at the nursing home and CBRF, while the amended

complaint focused solely on injuries and services at the CBRF.

Neither the complaint nor the amended complaint alleged that

Divine Savior owned a hospital.

    ¶17        In response to the defendants' motion, Andruss cited

to her own record evidence.                She described how Divine Savior

separated the nursing home and CBRF into different divisions,

and the divisions had separate patients, admissions, and care

plans.     Andruss also explained the timeline of her mother's
falls    and    her     movements    to    different           facilities    on    Divine

Savior's campus.           This information was also not included in

either the complaint or the amended complaint.

    ¶18        The     circuit    court            received     this     evidence      and

explicitly relied on it in its decision.                        A central aspect of

the circuit court's reasoning provided in August, 2019 was that,

according to the circuit court, it would be "nonsensical" to

apply "different rules" to "the same legal entity."                         The circuit
court reiterated this same reasoning when it reviewed Andruss's
                                               8
                                                                  No.     2020AP202



motion for reconsideration in November 2019.               At that time, the

circuit court noted that Oros "was back and forth among these

entities," and questioned "how on earth do you parse" through

the shifting service providers during a jury trial.

     ¶19    The defendants' Motion for the Application of Chapter

655 is best construed as a motion for summary judgment.                          The

motion relied on facts not included in Andruss's complaints.                      It

was filed over a year after the case began and over a year after

the defendants answered Andruss's complaint.                The circuit court

did not exclude the record evidence cited by the defendants, but

Andruss had the opportunity to present evidence in opposition to

the defendants' motion.3       See Wis. Stat. § 802.06(2)(b).

     ¶20    To    facilitate    effective        and     efficient      appellate

review, circuit courts must properly identify the motion that is

before    them   and   structure   their      analysis    under   the    correct,

applicable standard.       The defendants' motion presented itself as

a motion for summary judgment, and the circuit court should have

recognized it as such when it granted the motion and explained
its reasoning.         See, e.g., Gauger v. Ludwig, 56 Wis. 2d 492,

496-97,    202   N.W.2d 233    (1972)       (explaining   that    a     motion   to

     3 In addition, the motion cannot be construed as a motion
for judgment on the pleadings, which motions test the
sufficiency of the complaint with reference to any responsive
pleading.   See Southport Commons, LLC v. DOT, 2021 WI 52, ¶42,
397 Wis. 2d 362, 960 N.W.2d 17 (explaining the standard of
review for motions for judgment on the pleadings).    "If, on a
motion for judgment on the pleadings, matters outside the
pleadings are presented to and not excluded by the court, the
motion shall be treated as one for summary judgment . . . ."
Wis. Stat. § 802.06(3).

                                        9
                                                                                  No.     2020AP202



strike can be construed as a motion to dismiss in order to "put

substance above form"); Schwab v. Timmons, 224 Wis. 2d 27, 34-

35, 589 N.W.2d 1 (1999) (describing how a circuit court properly

converted     a    motion     to       dismiss       into       a       motion     for    summary

judgment,    despite        labels      given       to     the      motion        by     parties).

Alternatively,       the     circuit         court        should         have     directed      the

defendants to clarify under which type of dispositive motion

they intended to proceed.

    ¶21      The    parties       on    appeal        and       the       court     of    appeals

construed the defendants' motion as a motion to dismiss.                                        This

was incompatible with the nature of the motion and the circuit

court's analysis.           In fact, the court of appeals should have

recognized    this    discrepancy            when    it     analyzed           Divine     Savior's

corporate    structure,        its      ownership          of       a    hospital,        and    the

intertwining       nature    of    care      provided        to         Oros    between     Divine

Savior's various facilities.                   Estate of Oros, 395 Wis. 2d 676,

¶¶21-38.      A    facial     view      of     Andruss's         complaints            would    have

revealed that none of those facts were properly alleged.                                         See
Jamerson    v.     DCF,    2013    WI     7,    ¶¶64-65,            345    Wis. 2d 205,          824

N.W.2d 822        (noting     that        in        the     proceedings                below,    an

administrative law judge and the litigants labeled a motion in a

manner that was not legally recognized and analyzing the motion

on appeal under the proper standard).




                                               10
                                                                  No.    2020AP202



    ¶22    Procedural     posture     matters.      In     many     cases,       it

materially impacts the outcome of disputes.4             When analyzing the

defendants'    Motion    for   the   Application   of     Chapter       655,    the

circuit court and the court of appeals should have construed the

motion as a motion for summary judgment, and we shall do so

here.

    ¶23    "Whether the circuit court properly granted summary

judgment is a question of law that this court reviews de novo."

Racine County v. Oracular Milwaukee, Inc., 2010 WI 25, ¶24, 323

Wis. 2d 682,    781     N.W.2d 88    (quotations    omitted).             Summary

judgment is appropriate "if the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a

judgment as a matter of law."          Wis. Stat. § 802.08(2).            A party

opposing   summary      judgment     "'may   not   rest    upon         the    mere

allegations or denials of the pleadings' but instead, through

affidavits or otherwise, 'must set forth specific facts showing




    4  The instant dispute would be easily resolved if analyzed
as a motion to dismiss.    Material facts supporting the CBRF's
corporate ownership and the intermixing of care at Divine
Savior's facilities, laying at the heart of the defendants'
motion and the circuit court's analysis, were not alleged in the
amended complaint.   See Data Key Partners v. Permira Advisers
LLC, 2014 WI 86, ¶19, 356 Wis. 2d 665, 849 N.W.2d 693 ("[A]
court cannot add facts in the process of construing a complaint"
for a motion to dismiss); Wis. Stat. § 802.06(2)(b) (requiring
conversion to a motion for summary judgment when relying on
"matters outside of the pleadings").

                                      11
                                                                            No.     2020AP202



that there is a genuine issue for trial.'"                            Oracular Milwaukee,

323 Wis. 2d 682, ¶26 (quoting Wis. Stat. § 802.08(3) (2007-08)).

       ¶24     This        case   also    presents          questions      of     statutory

interpretation.             "Interpretation of a statute is a question of

law    that    we     review      de   novo,       although      we    benefit     from    the

analyses of the circuit court and the court of appeals."                             Estate

of    Miller    v.    Storey,      2017   WI       99,    ¶25,   378    Wis. 2d 358,       903

N.W.2d 759.            "[S]tatutory           interpretation           begins     with    the

language of the statute.                  If the meaning of the statute is

plain, we ordinarily stop the inquiry.                           Statutory language is

given its common, ordinary, and accepted meaning, except that

technical or specially-defined words or phrases are given their

technical or special definitional meaning."                           State ex rel. Kalal

v. Cir. Ct. for Dane Cnty., 2004 WI 58, ¶45, 271 Wis. 2d 633,

681 N.W.2d 110 (citations and quotations omitted).                           In addition,

"statutory language is interpreted in the context in which it is

used; not in isolation but as part of a whole; in relation to

the    language       of    surrounding       or    closely-related        statutes;       and
reasonably, to avoid absurd or unreasonable results."                             Id., ¶46.

                                       III.    ANALYSIS

       ¶25     The    defendants        argue      that    Andruss's      wrongful       death

claim must be dismissed because it is brought against Divine

Savior's CBRF.             It is undisputed that Divine Savior owns and

operates a hospital and a nursing home at which Oros received

treatment prior to her death.                   Oros was transferred between the

CBRF, the hospital, and the nursing home at various points to
receive care for Oros's falls between April 2015, when Oros was
                                               12
                                                                                      No.    2020AP202



first admitted into Divine Savior's CBRF, and February 2016,

when Oros fell and was diagnosed with a subdural hematoma.

    ¶26     When      applicable,                "Chapter             655    constitutes             the

exclusive       procedure        and    remedy             for     medical        malpractice        in

Wisconsin."          Finnegan          ex     rel.         Skoglind         v.     Wis.      Patients

Compensation       Fund,        2003    WI       98,        ¶22,      263    Wis. 2d 574,            666

N.W.2d 797.        However, Chapter 655 applies only to a specifically

defined     list     of     health          care      providers.                 Wisconsin         Stat.

§ 655.001(8) defines "health care provider" as "a person to whom

this chapter applies under s. 655.002(1) or a person who elects

to be subject to this chapter under s. 655.002(2)."                                         Wisconsin

Stat.    § 655.002        lists    service         providers            that      "chapter         [655]

applies     to,"     as    well        as    a     list          of    providers          that      "may

elect . . . to be subject to [the] chapter."

    ¶27     An adult child cannot bring a wrongful death claim

alleging    medical        malpractice           on        the    part      of    a   health        care

provider    covered        by     Chapter          655.            "The     classification            of

claimants entitled to bring a wrongful death suit for medical
malpractice      [covered         by    Chapter            655]       is    limited         to     those

enumerated in Wis. Stat. § 655.007."                             Czapinski v. St. Francis

Hosp., Inc., 2000 WI 80, ¶2, 236 Wis. 2d 316, 613 N.W.2d 120.

Wisconsin Stat. § 655.007 states, "any patient or the patient's

representative       having       a     claim         or    any       spouse,      parent,         minor

sibling or child of the patient having a derivative claim for

injury     or      death     on        account         of        malpractice           is        subject

to . . . chapter [655]."                In light of common law limitations of
the right of adult children "to recover for loss of society and
                                                 13
                                                                          No.     2020AP202



companionship        in   medical    malpractice         cases,"       we    have       read

§ 655.007 as excluding adult children from the list of available

wrongful death claimants in Chapter 655 cases.                         Czapinski, 236

Wis. 2d 316,         ¶¶23-25    (rejecting      a   request       to     "broaden        the

classification of claimants entitled to recover in such suits to

include adult children"); Lornson, 302 Wis. 2d 519, ¶20 ("Only

minor   children . . . have         derivative         claims     under     Wis.    Stat.

§ 655.007." (Emphasis in original.)).

       ¶28    Andruss alleges that Divine Savior was negligent in

the care and treatment of Oros.                As a result of Divine Savior's

negligence——specifically, a failure to develop an appropriate

plan of care and a failure to provide Oros adequate oversight——

Andruss alleges that she experienced injuries such as the loss

of society and companionship.                Andruss is the adult child of

Oros, and she can bring this wrongful death claim only if Divine

Savior falls outside the coverage of Chapter 655.                               Czapinski,

236 Wis. 2d 316, ¶¶23-25; Wis. Stat. § 655.007.                         Divine Savior

is covered by Chapter 655 only if it was a health care provider,
as defined by Wis. Stat. § 655.002.

       ¶29    Andruss's wrongful death claim is not against a health

care provider covered by Chapter 655.                    The claim is based on

alleged negligence on the part of Divine Savior's CBRF, the care

plan    and    treatment       provided   to    Oros    at   the       CBRF,      and   the

injuries      Oros    experienced    while     residing      at    the      CBRF.        The

wrongful death at issue was allegedly a result of Oros's fall at

Divine Savior's CBRF in February 2016, after five prior falls at


                                          14
                                                                       No.        2020AP202



the same CBRF.         Oros does not seek to recover for negligence at

Divine Savior's hospital or its nursing home.

       ¶30    CBRFs are not included in the list of health care

providers under Wis. Stat. § 655.002.                  Reading the plain text of

§ 655.002, the list contains "hospitals," hospital affiliates

which     "provide[]       diagnosis      or    treatment     of,   or     care       for,

patients      of    [a]    hospital,"     and    "nursing     home[s] . . . whose

operations are combined as a single entity with a hospital,"

among   other       service    providers.        § 655.002(h),      (i),      (j).     The

legislature         expressly     identified          individuals     and         service

providers covered by Chapter 655 and did not include CBRFs on

the list.          This is a textbook example of the canon expressio

unius   est    exclusio       alterius,      "[t]he    expression     of     one    thing

implies the exclusion of others."                State v. Dorsey, 2018 WI 10,

¶29, 379 Wis. 2d 386, 906 N.W.2d 158; Antonin Scalia & Brian A.

Garner, Reading Law:            The Interpretation of Legal Texts 107-11

(2012); see, e.g., FAS, LLC v. Town of Bass Lake, 2007 WI 73,

¶27,    301    Wis. 2d 321,        733    N.W.2d 287       (explaining        that      an
ordinance explicitly excluding "public roadways" from lot area

computation made no mention of navigable streams, thus navigable

streams      were    not   excluded      from    the    computation).             Section

655.002 unambiguously places the CBRF services forming the basis

of Andruss's lawsuit outside the scope of Chapter 655.

       ¶31    "[S]tatutory language is interpreted in the context in

which it is used," and context supports our reading of Wis.

Stat.   § 655.002.            Kalal,   271     Wis. 2d 633,    ¶46.          To    define
nursing homes and hospitals, § 655.002 cites to definitions in
                                           15
                                                               No.    2020AP202



Chapter      50   on   medical    licensure.       Chapter   655     uses    the

definition of hospital included in Wis. Stat. § 50.33(2)(a) and

(c):

            (2)(a) "Hospital" means any building, structure,
       institution  or   place  devoted   primarily  to   the
       maintenance and operation of facilities for the
       diagnosis, treatment of and medical or surgical care
       for 3 or more nonrelated individuals hereinafter
       designated patients, suffering from illness, disease,
       injury or disability, whether physical or mental, and
       including pregnancy and regularly making available at
       least clinical laboratory services, and diagnostic X-
       ray services and treatment facilities for surgery, or
       obstetrical   care,   or  other   definitive   medical
       treatment.

                                       . . .

            (c) "Hospital" includes "special hospitals" or
       those hospital facilities that provide a limited type
       of medical or surgical care, including orthopedic
       hospitals,   children's  hospitals,  critical  access
       hospitals, mental hospitals, psychiatric hospitals or
       maternity hospitals.
       ¶32   The coverage of a hospital under Chapter 655 is tied

to   specific      buildings     or   structures   where   medical    care    is

provided.5        The definition does not mention or include CBRFs.
Furthermore, hospitals are subject to their own regulations and

       Notably, in adopting only subsections (a) and (c) of Wis.
       5

Stat. § 50.33(2) as the definition of hospitals, Chapter 655
excluded   subsection   (b),   which   would   have   expanded   the
definition beyond the more narrow physical scope in subsections
(a) and (c).       Section 50.33(2)(b) includes all "related
facilities . . . operated    in    connection    with    hospitals."
§ 50.33(2)(b).   The legislature deliberately chose the limited
definition of hospitals included in Wis. Stat. § 655.002.        See
State ex rel. Kalal v. Cir. Ct. for Dane Cnty., 2004 WI 58, ¶44,
271   Wis. 2d 633,    681   N.W.2d 110    (explaining    that   "the
legislature's intent is expressed in the statutory language").

                                        16
                                                                      No.     2020AP202



government oversight under Chapter 50, separate from that of

CBRFs.       See,    e.g.,      Wis.     Stat.     § 50.36       (describing       rules

governing hospitals).

     ¶33     Wisconsin       Stat.     § 50.01,     where       nursing    homes     are

defined,     also        provides    a    definition       of     CBRFs,     and     the

definitions of nursing homes and CBRFs are distinct.                        See Hecker

v.   DHHS,     197        Wis. 2d 441,      458,     541        N.W.2d 766      (1995)

(explaining, when interpreting a prior version of § 50.01, that

the removal of "intermediate care facilit[ies] . . . created a

two-tiered scheme:          facilities were now either nursing homes or

CBRFs").     A nursing home "means a place where 5 or more persons

who are not related to the operator or administrator reside,

receive    care     or    treatment      and,    because    of    their     mental   or

physical condition, require access to 24-hour nursing services,

including limited nursing care, intermediate level nursing care

and skilled nursing services . . . ."                § 50.01(3).          By contrast,

a CBRF

     means a place where 5 or more adults who are not
     related to the operator or administrator and who do
     not require care above intermediate level nursing care
     reside and receive care, treatment or services that
     are above the level of room and board but that include
     no more than 3 hours of nursing care per week per
     resident.
§ 50.01(1g).         Therefore,        while     nursing     homes    require      more

intensive     oversight        and       medical    care,        "24-hour      nursing

services," CBRFs offer more limited care, "no more than 3 hours

of nursing care per week per resident."                § 50.01(3), (1g).




                                           17
                                                                           No.     2020AP202



       ¶34   Further,       the    legislature       has    enacted      provisions       in

Chapter 50 that provide licensing and regulations specifically

directed     toward       CBRFs.         Wisconsin       Stat.    § 50.035       describes

regulations on CBRF operations such as the extent of personnel

training and the installation of smoke detectors.                                Wisconsin

Stat. § 50.037 provides specific rules for CBRF licensure and

fees.    Different provisions govern the licensure and regulation

of nursing homes.          See Wis. Stat. §§ 50.04, 50.045, 50.095.

       ¶35   Thus, it is clear from the plain text of Wis. Stat.

§ 655.002 and the definition and regulation of service providers

under    Chapter     50,    from       which    Chapter     655   derives        its   legal

definitions,        that    hospitals,         nursing     homes,     and    CBRFs      are

different operations with different meanings.                       While Chapter 655

covers    hospitals        and    certain      nursing     homes,   it     unambiguously

does not cover CBRFs.

       ¶36   The defendants argue that this plain reading of Wis.

Stat.    § 655.002        must    be    rejected     because      Divine    Savior      also

operates a hospital and a nursing home.                     Yet nowhere in the text
of § 655.002, nor in any other statutory provision of which the

court has been made aware, are CBRFs subject to Chapter 655 so

long    as   they    share       common      corporate     ownership       with    service

providers     that    Chapter          655   does   cover.        Instead,       § 655.002

covers hospitals, which are statutorily defined as "building[s],

structure[s], institution[s] or place[s]" which do not include

CBRFs, Wis. Stat. §§ 655.002(1)(h), 50.33(2)(a) & (c); hospital

affiliates that "provide[] diagnosis or treatment of, or care
for,    patients     of    the    hospital,"        § 655.002(1)(i);        and    nursing
                                               18
                                                               No.     2020AP202



homes, which are statutorily distinct from CBRFs, Wis. Stat.

§§ 655.002(1)(j), 50.01(3) & (1g).          Under the facts agreed upon

by the parties, Divine Savior's CBRF is not a hospital, it did

not provide Oros treatment or care while she was a hospital

patient, and it did not operate as a nursing home.

    ¶37   The legislature had the ability to cover CBRFs that

share common operations and corporate ownership with a hospital.

It expressly did so for nursing homes.           Wis. Stat. § 655.002(j)

(covering a nursing home so long as its "operations are combined

as a single entity with a hospital"); see State v. Yakich, 2022

WI 8, ¶24, 400 Wis. 2d 549, 970 N.W.2d 12 (explaining that the

legislature "plainly demonstrated the ability" to establish a

different standard and "declined to do so").                  Simply because

Divine Savior owned a hospital and nursing home, in addition to

owning a CBRF, is of no moment.

    ¶38   The   defendants    note        that   Oros    received      medical

services from Divine Savior's hospital and nursing home during

the timeframe at issue.       It is undisputed that after Oros's
various falls at the CBRF, she was taken to the hospital, and

after she fractured her wrist upon her fourth fall, she received

treatment at both the hospital and nursing home.               The hospital,

nursing home, and CBRF are on the same medical campus.

    ¶39   But   simply   receiving    services    from    a   nearby    health

care provider that is covered by Chapter 655 does not in any way

imply that other individuals and entities, which also provide

care, are covered by Chapter 655.          Many individuals and entities
that provide health-related care and treatment are not covered
                                     19
                                                             No.    2020AP202



by Chapter 655.          The chapter covers certain "physicians" and

"nurse anesthetists," but it does not cover "ambulance service

providers,"     "first     responder[s],"    or   "registered    nurse[s]."

Wis. Stat. § 655.002; Phelps v. Physicians Ins. Co. of Wis.,

Inc., 2005 WI 85, ¶51, 282 Wis. 2d 69, 698 N.W.2d 643; Patients

Comp.    Fund   v.   Lutheran    Hosp.,     223   Wis. 2d 439,     455,   588

N.W.2d 35 (1999).        Just as registered nurses do not fall under

Chapter 655 simply because they help a patient who also received

care from a physician, CBRFs are not covered by Chapter 655

simply due to the fact that their residents received treatment

at a hospital or nursing home, even if those providers share

common corporate ownership with the CBRF.6             The circuit court

     6 The defendants also point to Chapter 655's definition of
patient.   Wisconsin Stat. § 655.001(10) defines patient as "an
individual who received or should have received health care
services from a health care provider or from an employee of a
health care provider acting within the scope of his or her
employment."   According to the defendants, Divine Savior is a
health care provider under Chapter 655 through its operations of
a hospital, and Divine Savior employed the individuals who
administered care to Oros at the CBRF. This logic is too clever
by half.    Oros is a "patient" under Chapter 655 only if she
received health care "from a health care provider," as defined
by Wis. Stat. § 655.002.        See § 655.001(8) (providing the
definition of health care provider by reference to § 655.002).
CBRFs   are   not   health   care   providers   under    § 655.002,
notwithstanding their corporate associations.     Further, Chapter
655 protection extends to "employee[s] of . . . health care
provider[s]," as defined by Wis. Stat. §§ 655.001(8) and
655.002, only when they are acting within "the scope of [their]
employment"   with   the   healthcare   provider.      Wis.   Stat.
§ 655.005(1); see also § 655.001(10) (stating that "patients"
under Chapter 655 include those receiving care from "an employee
of a health care provider acting within the scope of his or her
employment"). Even if Divine Savior hires employees that serve
multiple facilities, the scope of employment for the employees
would be limited to the facility where the negligence allegedly
                                     20
                                                                          No.    2020AP202



below can make evidentiary rulings and give instructions that

would properly allow a jury to determine the liability of Divine

Savior, if any, based on its CBRF operations alone.

      ¶40     The plain text of Wis. Stat. § 655.002 demands that

CBRFs be treated differently than hospitals and nursing homes.

While Andruss may be prohibited from bringing a wrongful death

claim against Divine Savior's hospital and nursing home, she is

not barred from bringing the claim against Divine Savior's CBRF.

To the extent the defendants believe this is unfair or ill-

conceived, they may present their complaints to the political

branches which write and enact the law.                         See State ex rel.

Cramer v. Wis. Ct. of Appeals, 2000 WI 86, ¶17, 246 Wis. 2d 473,

613   N.W.2d 591    (under     the      proper      judicial    role,      we    may    not

"substitute[]       judicial       policy           views     for     that      of      the

legislature").      Our task is to apply the law as it is written.

The   defendants'     Motion      for    the     Application        of   Chapter       655,

construed as a motion for summary judgment, must be denied.

                                  IV.   CONCLUSION
      ¶41     Oros allegedly died as a result of negligence on the

part of Divine Savior.         The defendants argue that Andruss cannot

bring    a    wrongful    death    claim       as    an     adult   child       of   Oros.

According to the defendants, the liability protections given to

certain      healthcare   providers       under      Chapter    655      bar    Andruss's

claim.

took place.   Thus, Oros was not a "patient" under Chapter 655
when she received care at Divine Savior's CBRF, and Andruss's
wrongful death claim is not barred.

                                          21
                                                                       No.    2020AP202



      ¶42     When Oros received the injuries at issue in this case,

she was a resident of a CBRF owned and controlled by Divine

Savior.      The basis of Andruss's claim is alleged negligence on

the   part    of   the   CBRF,   and   CBRFs    fall    outside   the        liability

protections of Chapter 655, even if they share common ownership

with hospitals and nursing homes.              Thus, dismissal under Chapter

655 of Andruss's wrongful death claim is not warranted.                            The

court of appeals is affirmed.

      By     the   Court.—The    decision    of   the    court    of     appeals    is

affirmed.




                                        22
    No.   2020AP202




1